El Juez Asociado Señor Oórdova Dávila,
emitió la opinión del tribunal.
Serapio Rosa Arias, declarado culpable de un delito de alterar la paz, apela de la sentencia alegando que de acuerdo con la prueba aportada la corte inferior ha debido decretar su absolución.
Declararon en este caso, por parte del Pueblo, los policías insulares Pascasio Lamourt y José Nieves Hidalgo. El *753primero dice que en 13 de diciembre de 1935, por la noche, en la calle San José, de Lares, él y su compañero el guar-dia Nieves Hidalgo vieron como a una distancia de 25 a 30 metros a dos individuos peleando; que se acercaron y en-contraron que los individuos que reñían eran Serapio Rosa y José Viera, a quienes aguantaron; que Serapio tenía una contusión en la sien izquierda por donde estaba echando sangre y el otro estaba con una piedra en la mano; que se aglomeró gente en el sitio del suceso y se alteró la paz; que no sabe cómo se inició la riña, y que arrestaron a ambos acu-sados.
José Nieves Hidalgo declara que él y su compañero* pudieron observar que había dos personas peleando y pe-gándose mutuamente, que vió a Serapio Rosa Arias con una. herida sobre la sien izquierda y José Viera Cruz con una. piedra en la mano, pero que cuando llegaron al sitio ya ha-bían separado a los contendientes. Agrega que no sabe; nada más.
El testigo de la defensa Felipe Vargas declara que lá noche a que se refiere la denuncia caminaba hacia el cafetín de Salvador Barreto con el fin de comprar un pan y que vió a Pepe Viera discutiendo con otro señor allí; que Pepe Viera empujó a este otro señor, diciéndole Serapio que no le diera a ese infeliz; que entonces Pepe Viera le contestó: “Le doy a él y a tí también”, e inmediatamente le dió con el puño a Serapio en la mejilla; que Serapio le dijo: “Yo no te estoy dando a tí”, y que entonces los separaron; que Pepe Viera “cayó allá con una piedra en la mano” y Serapio Rosa san-grando por una mejilla. .
Silas Ortiz, testigo también de la defensa, declara que en el mes de diciembre, sin que recuerde exactamente la fecha, se encontró con un grupo de personas que sostenían una conversación animada, conociendo entre ellas a Serapio Rosa, a Viera y a Fernando Irizarry; que en esos momen-tos llegó un muchacho, un gambo-, que es un infeliz y hombre físicamente inferior, y que Viera empujó a ese hombre; que.-*754entonces Serapio Sosa trató de evitar que 'Viera le diera al infeliz ése y le dijo: “¿Cómo vas a darle a ese infeliz?”; que Viera, en actitud desafiante, cogió una piedra y agredió a Serapio, quien trató de aguantar al hombre y lo agarró; que al momento llegó la policía y todavía estaba Viera en actitud amenazante con una piedra en la mano; que el acu-sado trató de evitar que Viera le diera a ese infeliz. Luego de terminada la prueba de la defensa, compareció nueva-mente el policía Nieves Hidalgo, quien declara que Serapio .Rosa y José Viera estaban cambiando golpes agarrados, pero que al llegar él y su compañero, ya los habían separado.
Compareció también el testigo Pascasio Lamourt, quien declara que ambos contendientes estaban agarrados y force-jeaban, pero que no sabe si en el movimiento ese que ellos tenían se daban; que como venían lejos los vió agarrados forcejeando, pero no sabe si se daban. En la denuncia que aparece jurada por este policía, se dice que Serapio Rosa y José Viera promovieron una alteración de la paz pública en una liña que mutuamente sostenían con los puños, agre-diéndose. Se le presenta la denuncia y entonces declara que ambos individuos se agredían así, con los puños, y se suje-taban. A preguntas de la defensa responde que en la ca-rrera que llevaban cuando se dirigían al sitio del suceso se veía el movimiento de ellos como que se daban; que cuando estaban agarrados los dos se sujetaban, se cogían y se daban.
Ésta es toda la prueba practicada. Es verdad que el po-licía Lamourt, al comparecer nuevamente como testigo, des-pués de practicada la prueba de la defensa, dice, bajo la presión del interrogatorio del juez, cuando se le muestra la denuncia jurada por él, que Viera y Serapio se pegaban mutuamente. La verdad es que estos policías se hallaban a alguna distancia cuando vieron a estos dos individuos em-peñados en una lucha. No vieron dichos policías cómo fué que se inició esta lucha. Los testigos de descargo declaran de una manera categórica y explícita, sin que hayan sido con-*755tradictos, que Serapio Rosa intervino para decirle a Viera que no le diera a “un muchacho, un zambo, que es un in-feliz y xin hombre físicamente inferior” a Viera; y que fué en estos momentos que el referido Viera agredió a Se-rapio Rosa, quien recibió una herida en la mejilla. Los mis-mos policías declaran que cuando llegaron al sitio del suceso Viera estaba con una piedra en la mano y que el acusado sangraba. Dada la. prueba aportada por el pueblo y por la defensa, entendemos que no se ha probado que el acusado sea culpable del delito de alterar la paz. Si como declaran los testigos de descargo fué realmente agredido y únicamente trató de defenderse de la agresión, no puede decirse que haya incurrido en el delito que se le imputa. No hay prueba de que el acusado agrediera a Viera. Tínicamente existe el testi-monio de los policías que dicen que vieron a ambos individuos empeñados en una lucha. No hay conflicto entre el testimo-nio de los policías insulares y las declaraciones de lo testigos de la defensa. La evidencia por ambas partes aportada puede armonizarse perfectamente. El hecho de que los po-licías hubiesen visto la lucha entre ambos individuos soste-nida no quiere decir que el acusado.estuviese agrediendo vo-luntariamente a José Viera. Ha podido estar defendiéndose del ataque de que fué víctima, sin que por eso sea culpable de la riña que se le imputa. Ha podido estar sujetando a su agresor, como dijo primeramente el policía Pascasio La-mourt, quien manifestó que vió que estaban en movimiento los dos, sin poder notar si se daban puños o no. Los únicos testigos que presenciaron lo ocurrido desde sus comienzos, exoneran de toda culpa a Serapio Rosa. No puede decirse que el acusado maliciosa y voluntariamente perturbara la paz, porque la prueba no justifica esta conclusión.
En el caso de Pueblo v. Torres, 18 D.P.R. 932 se revocó la sentencia y se declaró absuelto al acusado por no haberse probado que voluntaria y maliciosamente perturbara la paz. En dicho caso se alegó también una riña mutuamente soste-*756nida entre dos personas. Esta doctrina fué ratificada más tarde en el caso de Pueblo v. Franquis, 24 D.P.R. 615.
Debe revocarse la sentencia y declararse absuelto al acu-sado.
El Juez Presidente Señor del Toro no intervino.